— Judgment unanimously affirmed. Memorandum: We find no merit to any of the claims raised by defendant on this appeal. The suppression court properly relied upon People v Beam (57 NY2d 241) in concluding that defendant’s written statement would be admissible in evidence (see, People v Williams, 91 AD2d 1173). Moreover, the People never used the written statement as part of their direct case. The statement was merely marked for identification during cross-examination of defendant. Also, we conclude that the limitation imposed on both counsel during the voir dire of prospective jurors did not violate defendant’s due process rights. The trial court necessarily has broad discretion to control and restrict the scope of the voir dire examination (see, People v Boulware, 29 NY2d 135, cert denied 405 US 995; People v Corbett, 68 AD2d 772, affd 52 NY2d 714; People v Lucks, 83 AD2d 516). It is clear from the record that defense counsel was accorded a fair opportunity to question prospective jurors. (Appeal from judgment of Supreme Court, Monroe County, Bergin, J. — assault, first degree.) Present — Callahan, J. P., Doerr, Green, Lawton and Schnepp, JJ.